     Case 4:14-cr-00188-DPM Document 1103 Filed 01/13/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                     No. 4:14-cr-188-DPM-7

TOMMIE ICE
                              ORDER
     Ice's motion to end his supervision early, Doc. 1100, is denied
without prejudice. The Court commends Ice on his progress since
release. But he's had some stumbles during the last year; and the
motion includes no details about his current life situation or about why
early termination is in the interests of justice. In the circumstances,
continued supervision is warranted. 18 U.S.C. § 3583(e)(l).
     So Ordered.

                                                          v
                                       D .P. Marshall Jr.
                                       United States District Judge
